Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Lisa Haile on 4//6/2021. 

The application has been amended as follows: 
Claim 1. (Currently Amended) A mutant [Nannochloropsis microorganism comprising [knockout of a gene encoding a polypeptide comprising a GAF2 domain having at least 90% sequence identity to SEQ ID NO: 1; and wherein the mutant microorganism: 
a) produces at least about 25% more lipid than a control microorganism; and/or 
b) exhibits increased partitioning of carbon to lipid with respect to the control microorganism; and 
when the mutant microorganism and control microorganism are cultured under identical conditions.  
Claim 2. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the gene encodes a polypeptide comprising a GAF2 domain having at least 90% sequence identity to SEQ ID NO: 2.  
Nannochloropsis microorganism of claim 1, wherein the mutant microorganism comprises a complete knockout of a gene comprising an open reading frame having at least 90% sequence identity to SEQ ID NO: 3.  
Claim 11. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the control microorganism is a wild type microorganism.  
Claim 12. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the mutant microorganism produces at least 100% more fatty acid methyl ester-derivatizable lipids (FAME lipids) than a control microorganism over a 5 day period.  
Claim 13. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 12, wherein the culture medium comprises nitrate as the sole nitrogen source.  
Claim 14. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 12, wherein the 7 day period occurs under photoautotrophic conditions.  
Claim 17. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the mutant microorganism exhibits a FAME/TOC ratio at least 90% higher than the FAME/TOC ratio of the control microorganism.  
Claim 18. (Currently Amended) The mutant [Nannochloropsis microorganism according to claim 17, wherein the mutant microorganism exhibits a FAME/TOC ratio of at least about 0.35.  
Claim 19. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein lipid productivity is determined in a batch productivity assay.  
Claim 20. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein said identical conditions comprise culturing said mutant and control microorganisms in a medium comprising less than 2 mM ammonium.  
Nannochloropsis microorganism according to claim 20, wherein said identical conditions comprise culturing said mutant and control microorganisms in a medium comprising nitrate as substantially the sole nitrogen source.  
Claim 22. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein said identical conditions comprise culturing said mutant and control microorganisms in a medium that is nutrient replete with respect to the control microorganism.  
Claim 23. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the mutant microorganism is a genetically engineered mutant.  
Claim 26. (Currently Amended) The mutant [Nannochloropsis microorganism according to claim 23, wherein the deletion is generated using a Cas/CRISPR system.  
Claim 27. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 23, wherein the mutant microorganism comprises an RNAi construct, a ribozyme construct, or an antisense construct that targets the gene encoding the polypeptide having a GAF domain, or a gene affecting the expression thereof.  
Claim 29. (Currently Amended) The mutant [Nannochloropsis microorganism according to claim 23, wherein the [knockout is produced by site directed homologous recombination.  
Claim 30. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 23, wherein the [knockout is a truncation, frameshifting, or insertional mutation.  
Claim 31. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 23, wherein the [knockout is generated using meganuclease, zinc finger nuclease, a Transcription Activator-Like Effector Nuclease (TALEN) system, and/or a Cas/CRISPR system.  
Nannochloropsis microorganism of claim 26, wherein the mutant microorganism comprises a Cas/CRISPR-mediated insertion into the gene.  
Claim 33. (Currently Amended) The mutant [Nannochloropsis microorganism of claim 1, wherein the mutant microorganism comprises at least one additional genetic modification that confers herbicide resistance, toxin resistance, enhanced growth properties, enhanced photosynthetic efficiency, enhanced lipid production or accumulation, and/or production of particular lipids.  
Claim 35. (Canceled) 
Claim 43. (Currently Amended) A method of producing lipid, comprising culturing [the mutant Nannochloropsis microorganism of claim 1 in a culture medium to produce lipid.  

In summary, claims 1-2, 8, 11-14, 17-23, 26-27, 29-33, 43 are amended. 
Claim 35 is canceled.
Claims 1-2, 8, 11-14, 17-23, 26-27, 29-33, 43-46, 48-49 are allowed. 
Claims 3-7, 15-16, 24-25, 28, 34, 36-42, 47, 50-58 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 3/17/2021 by applicant overcame most of the previous rejections by the examiner.  The amendments by examiner to put the application for allowance are authorized by applicant representative on 4/6/2021 during the telephone interview.  
The claimed subject matter of knocking out SEQ ID NO: 1 is free of prior art.  In addition, applicant identified GAF2 domain (SEQ ID NO: 1) in Nannochloropsis gaditana, and provided method of identifying  genome portal.  Applicant provides claimed result using the knockout of SEQ ID NO: 1 in tables 1-3.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662
/Ashley K Buran/Primary Examiner, Art Unit 1662